Case 2:21-cv-02550 Document1 Filed 08/26/21 Pagelof13 PagelID1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TENNESSEE
WESTERN DIVISION

 

SHELBY COUNTY, TENNESSEE
Plaintiff,
Vv. Case No.
GOVERNOR BILL LEE, in his official
capacity as GOVERNOR OF THE STATE
OF TENNESSEE,

Defendant.

 

VERIFIED COMPLAINT

 

TO THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT
COURT FOR THE WESTERN DISTRICT OF TENNESSEE AT MEMPHIS:
Plaintiff Shelby County, Tennessee brings this action for declaratory and

injunctive relief, alleging as follows:

I, FACTUAL BACKGROUND
1. Shelby County is in the middle of a global pandemic, the likes of which the

world has not seen in over a century.

2. The COVID-19 virus is highly infectious and can be transmitted easily from

person to person.
Case 2:21-cv-02550 Document1 Filed 08/26/21 Page2of13 PagelD 2

3. When contracted, COVID-19 causes fever, cough, and shortness of breath; the
long-term health effects can be severe, including serious damage to the lungs and
other internal organs, as well as death.

A, COVID-19 primarily spreads through airborne particles that accumulate in
enclosed spaces with inadequate ventilation, respiratory droplets produced when a
person coughs, sneezes, or talks, and occasionally through contact with objects
contaminated with the virus. Health care experts believe the use of the masks or face
coverings can help prevent the transmission of the disease.

5. Individuals infected with COVID-19 can spread the disease while
asymptomatic and pre-symptomatic.

6. As of this filing, the Food and Drug Administration has authorized two COVID-
19 vaccines for emergency use, and approved one other vaccine for full use. However,
none of the three vaccines has been authorized for individuals under the age of twelve
(12) years old.

7. As of August 24, 2021, Tennessee has suffered approximately 809,084
confirmed cases of COVID-19, including approximately 10,675 confirmed deaths.

8. Approximately 149,570 victims of COVID-19 in Tennessee have been children.
9. As of this filing, children now make up approximately 36% of Tennessee’s
reported COVID-19 cases.

10. Asof this filing, over approximately 70% of pediatric ICU beds are now full.
11. Shelby County has suffered approximately 119,942 COVID-19 cases, including

approximately 1,834 deaths.
Case 2:21-cv-02550 Document1 Filed 08/26/21 Page3of13 PagelD 3

12. As of this filing, children under 18 make up approximately 32% of the total
active cases in Shelby County, making them the highest of all age groups affected in
Shelby County.

13. On May 26, 2021, the Tennessee General Assembly amended T.C.A. § 68-2-
609, further defining the powers of county health officers and empowering those
officers to “order . . . [rules and regulations as are necessary or appropriate to protect
the general health and safety of the county.” Tenn. Code Ann. § 68-2-609(4).

14. On August 6, 2021, Governor Lee issued Executive Order No. 83 declaring a
continuing state of emergency in response to the new, more infectious “Delta Variant”
of COVID-19.

15. On the same day—August 6, 2021—the Shelby County Health Department,
consistent with its statutory authority and police powers, issued Amended Health
Directive No. 24.

16. Shelby County’s Amended Health Directive No. 24 requires that, unless a valid
CDC exception applies, a mask must be worn if “you are two years old or older and
you are entering any indoor area of a K — 12 grade school, Pre-K school, or daycare
facility in Shelby County on or after August 9, 2021.”

17. Ten days later, on August 16, 2021, Governor Lee issued Executive Order No.
84, ordering that a “student’s parent or guardian shall have the right to opt out of
any order or requirement for a student in kindergarten through twelfth-grade to wear
a face covering at school, on a school bus, or at school functions, by affirmatively

notifying in writing the local education agency or personnel at the student’s school.”
Case 2:21-cv-02550 Document1 Filed 08/26/21 Page4of13 PagelD4

18. The scientifically-based consensus is that masks are safe, effective, and
necessary to protect against the spread of the Delta Variant, especially in schools
with children who are too young to be eligible for vaccination. The United States
Center for Disease Control’s (“CDC”) “Guidance for COVID-19 Prevention in K-12
Schools” now recommends “universal indoor masking for all students, staff, teachers,
and visitors to K-12 schools, regardless of vaccination status,” noting that “protection
against exposure remains essential in school settings.” Tennessee Department of
Health Commissioner Dr. Lisa Piercey has stated that the best tool available to
protect unvaccinated students from COVID-19 is for them to wear masks in school.
19. A mask’s primary purpose is to protect those in close proximity to the person
wearing it, rather than just the person wearing it. In other words, if two children are
in a classroom and are carrying COVID-19, the child wearing a mask is less likely to
transmit COVID-19 to others than the child who is not wearing a mask.

20. On August 25, 2021, Governor Lee said in an interview “if you want to protect
your kid from the virus or from quarantine, the best way to do that is to have your
kid in school with a mask.” https://apnews.com/article/health-coronavirus-pandemic-
tennessee-32b7ff0dc540a2b1lec8c736c67020fe. Nonetheless, his Executive Order
now prevents Shelby County’s Health Department from being able to enforce mask-
wearing by children in schools.

21. The Shelby County Health Department, based on scientific evidence and
advice from medical professionals, agrees with Governor Lee and Dr. Piercey that

wearing masks is the best tool available to protect children from COVID-19.
Case 2:21-cv-02550 Document1 Filed 08/26/21 Page5of13 PagelID5

22. However, because of Governor Lee’s Executive Order, the Shelby County
Health Department is unable to enforce mask-wearing in schools as to any student
whose parent or guardian for any reason chooses to opt their child out of the
requirement. Other children who share hallways, classrooms, buses, and school
facilities with those opted-out students must consequently face a heightened risk of
exposure to COVID-19.

Il. JURISDICTION AND VENUE
23. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 and
28 U.S.C. § 138438(a)(8).
24. Venue is proper in the United States District Court for the Western District of
Tennessee, pursuant to 28 U.S.C. § 1391(b), because a substantial part of the events
or omissions giving rise to the claims occurred and continue to occur in this district.

Ill. PARTIES

25. Plaintiff Shelby County, Tennessee is a home charter County within the State
of Tennessee. Since 1982, it maintains its own local Health Department, which has
overseen the County’s response to COVID-19 since the beginning of the pandemic.
26. Defendant Bill Lee is the Governor of the State of Tennessee. The Tennessee
Constitution vests the Governor with “the supreme executive power of this state.”
Tenn. Const., art. III, § 1. As the Chief Executive for the State of Tennessee, Governor
Lee has a constitutional obligation to “take care that the laws be faithfully executed.”
Id. As the Chief Executive, Governor Lee has the obligation to ensure that laws be

executed consistent with the mandates of the Tennessee Constitution. Governor Lee
Case 2:21-cv-02550 Document1 Filed 08/26/21 Page6of13 PagelID6

is sued in his official capacity and has an office at State Capitol, 1st Floor, 600 Dr.
Martin Luther King, Jr. Blvd., Nashville, Tennessee 37243.

IV. CAUSES OF ACTION

Count I. Request for Declaratory Judgment under the Substantive Due
Process Clause of the U.S. Constitution

27. Plaintiff adopts and incorporates all allegations in the preceding paragraphs
as if fully set forth herein.

28. The Fourteenth Amendment provides that “[nJo State shall... deprive any
person of life, liberty, or property, without due process of law.” U.S. Const. amend.
XIV, § 1. There are two types of substantive due process claims: 1) “deprivations of a
particular constitutional guarantee; and 2) actions that ‘shock the conscience.’” Valot
v. Se. Local Sch. Dist. Bd. of Educ., 107 F.8d 1220, 1228 (6th Cir. 1997) (citation
omitted).

29. Government conduct shocks the conscience when (among other situations) it
“violates the decencies of civilized conduct.” Range v. Douglas, 763 F.3d 573, 589 (6th
Cir. 2014) (citations and internal quotation marks omitted).

30. “The critical question in determining the appropriate standard of culpability is
whether the circumstances allowed the state actors time to fully consider the
potential consequences of their conduct.” Guertin v. State, 912 F.3d 907, 924 (6th Cir.
2019) (citation omitted), cert. denied sub nom. City of Flint, Michigan v. Guertin, 140
S. Ct. 933 (2020), and cert. denied sub nom. Busch v. Guertin, 140 8. Ct. 933 (2020).
31. Here, the Governor’s Executive Order 84 shocks the conscience. Both the

Governor and the State’s Health Department acknowledge that masks are the best
Case 2:21-cv-02550 Document1 Filed 08/26/21 Page 7of13 PagelD 7

available method to protect children from this rampant, deadly disease. And yet, this
Executive Order inexplicably bars Shelby County (and every other county) from
exercising its authority under T.C.A. § 68-2-609(4) to require universal masking in
schools.

32. The prohibitions of Executive Order 84 force children who are unable to protect
themselves, with the vaccines available to adults, to subject themselves to potentially
COVID-19-positive students, to suffer fear, uncertainty, illness, and possibly even
death, despite medical evidence available to the State that masks are safe and
effective.

33. Plaintiff seeks injunctive relief and a declaratory judgment that the Governor’s
Executive Order 84 violates the Substantive Due Process Clause of the U.S.
Constitution.

Count II. Request for Declaratory Judgment under the Education Clause
of the Tennessee Constitution

34, Plaintiff adopts and incorporates all allegations in the preceding paragraphs

as if fully set forth herein.

35. The Tennessee Constitution places responsibility for public education with the

General Assembly:

The State of Tennessee recognizes the inherent value of education and
encourages its support. The General Assembly shall provide for the
maintenance, support and eligibility standards of a system of free public
schools. The General Assembly may establish and support such
postsecondary educational institutions, including public institutions of
higher learning, as it determines.

Tenn. Const., art. XI, § 12.

~I
Case 2:21-cv-02550 Document1 Filed 08/26/21 Page8of13 PagelD8

36. Governor Lee’s executive order makes the maintenance and support of a
system of free public schools impossible. COVID-19’s Delta Variant is running
rampant through schools, resulting in isolation quarantining of students that will
continue and get worse until either the majority of students can be and are
vaccinated, or until masking is required uniformly throughout school systems.
Enough damage has been done already that it will likely take many months of
fighting against the current waves of COVID-19 that have affected children in Shelby
County and all of Tennessee before schools can recover, which would cause imminent
harm to Plaintiff and its ability to provide for the health, safety, and public education
in Shelby County, Tennessee.

37. Plaintiff seeks injunctive relief and a declaratory judgment that the Governor's
Executive Order 84 violates the Education Clause of the Tennessee Constitution and
unlawfully interferes with the plaintiff's obligations to provide for the health, safety,
and public education to the children of Shelby County.

Count III. Request for Declaratory Judgment and/or Federal Preemption
under the American Rescue Plan Act of 2021 (ARPA)

38. Plaintiff adopts and incorporates all allegations in the preceding paragraphs
as if fully set forth herein.

39. The United States Congress enacted the American Rescue Plan Act of 2021
(ARPA) as a legislative response to the COVID-19 pandemic, including allocation of
large amounts of funding to local education agencies (LEAs) to implement health and
safety protocols for the protection of the health and safety of students, educators, and

staff.
Case 2:21-cv-02550 Document1 Filed 08/26/21 Page9of13 PagelID9

40.  Plaintiffis a home charter local government in Tennessee.

41. Plaintiff is responsible for adopting a budget for its public schools and
administering Shelby County Schools through the Shelby County School Board, who
is a recipient of Elementary and Secondary School Emergency Relief (ESSER) funds
under the ARPA, which it distributes through the County Education Fund to LEAs.
42. Section 2001(e)(2)(Q) of ARPA gives LEAs authority to use ESSER funds to
“[djevelop{] strategies and implement[] public health protocols including . . . policies
in line with guidance from the Centers for Disease Control and Prevention for the
reopening and operation of school facilities to effectively maintain the health and
safety of students, educators, and other staff.”

43. The United States Department of Education (USDOE)’s interim guidance
requires that fund recipients affirmatively represent that they “must describe. ..
how [they] will maintain the health and safety of students, educators, and other staff
and the extent to which it has adopted policies, and a description of any such policies”
on certain safety recommendations established by the CDC, including the “universal
and correct wearing of masks.” Am. Rescue Plan Act Elementary and Secondary
School Emergency Relief Fund, 86 Fed. Reg. 21195, 21200 (April 22, 2021).

44, Plaintiff, as a recipient of ARPA funds, is required to comply with the United
States Department of Education’s Final Interim Rule requiring them to affirmatively
verify that they have lawfully used the funds in compliance with the aforementioned

olicies, including the “universal and correct wearing of masks.” Id.
p §
Case 2:21-cv-02550 Document 1 Filed 08/26/21 Page 100f13 PagelD 10

45. Governor Lee’s executive order makes compliance with the rules and
regulations of the USDOE impossible. Plaintiff is unable to provide continuity of
service under a CDC-compliant health and safety plan as required by the rules and
regulations governing the use of ARPA funding and unable to certify its proper use
of funds as required by law.

46. Plaintiff is at risk of suffering serious imminent harm, as it may be required
to disgorge all funds previously provided to LEAs with the expectation of
reimbursement through ARPA if it fails to comply with the USDOE’s rules and
regulations, if it were to be required to comply with the Governor’s Executive Order
84.

47.  Asthe USDOE noted in its August 18, 2021 letter to Governor Lee, Executive
Order 84 is plainly at odds with the purpose of ARPA and obfuscates the ability for
funding recipients to develop and implement the contemplated safety protocols, and
is thus expressly preempted by federal law.

48. Plaintiff seeks injunctive relief and a declaratory judgment that the Governor’s
Executive Order 84 violates the rules and regulations implemented by the USDOE

under the American Rescue Plan Act of 2021, 86 Fed. Reg. 21195, 21200.

PRAYER FOR RELIEF
WHEREFORE, Plaintiff Shelby County Government respectfully requests
that this Court grant the following relief:
A. Assume jurisdiction of this action;

B. Exercise supplemental jurisdiction over Plaintiffs state law claim;

10
Case 2:21-cv-02550 Document 1 Filed 08/26/21 Page 11of13 PagelD 11

C. Declare that Defendant Lee’s Executive Order No. 84 is in violation of the
Due Process Clause of the Fourteenth Amendment to the U.S. Constitution
and the Education Clause of the Tennessee Constitution, a violation of the
Shelby County Health Department’s authority under T.C.A. § 68-2-609(4), a
violation of Plaintiffs affirmative obligations under the American Rescue
Plan Act of 2021, and is preempted by the American Rescue Plan Act of 2021;

D. Issue a temporary restraining order enjoining Defendant Lee from
permitting parents in the schools of Shelby County from opting out of Shelby
County’s mask mandates;

E. Award Plaintiff its reasonable attorneys’ fees, costs, and expenses pursuant
to 42 U.S.C. § 1988 and any other applicable law; and

G. Grant such other and further relief as may be just, equitable and proper.

THIS IS THE FIRST APPLICATION FOR EXTRAORDINARY RELIEF.

11
Case 2:21-cv-02550 Document 1 Filed 08/26/21 Page 120f13 PagelD 12

Respectfully submitted,

SHELBY COUNTY ATTTORNEY’S OFFICE

/si E. Lee Whitwell

MARLINEE C. IVERSON (BPR #18591)
SHELBY COUNTY ATTORNEY

E. LEE WHITWELL (BPR #33622)
ASSISTANT COUNTY ATTORNEY

160 North Main Street, Suite 950
Memphis, TN 38103

(901) 222-2100
marlinee.iverson@shelbycountytn.gov
lee.whitwell@shelbycountytn. gov

and
BURCH, PORTER AND JOHNSON, PLLC

NATHAN A. BICKS (BPR #10908)
TANNERA GEORGE GIBSON (BPR #27779)
SARAH E. STUART (BPR #35329)

130 North Court Ave.

Memphis, TN 38103

(901) 524-5152

nbicks@bpjlaw.com
tgibson@bpjlaw.com
sstuart@bpjlaw.com

12
Case 2:21-cv-02550 Document 1 Filed 08/26/21 Page 130f13 PagelD 13

DECLARATION OF VERIFICATION

STATE OF TENNESSEE )
COUNTY OF SHELBY )

I, Mayor Lee Harris, in my official capacity for the Shelby County
Government, hereby swear under penalty of perjury that I have reviewed the
foregoing Complaint and to those allegations of which I have personal knowledge, I
believe them to be true. As to those allegations of which I do not have personal

knowledge, I rely on information obtained from reliable, evidence-based sources, and

Corl

Shelby County Government

I believe them to be true.

 

13
